PER CURIAM
Defendant was convicted after trial to the court on the crimes of rape in the first degree and sodomy in the first degree. The court imposed separate sentences for each conviction and ordered that they be served consecutively. Defendant argues that the court erred in not stating reasons for imposing consecutive sentences, as required by ORS 137.122. The state concedes that the court erred, and we agree.
Defendant also contends that the sentences imposed were excessive. Because we remand for resentencing, that issue need not be decided.
Sentences vacated; remanded for resentencing.